Patents; infringement. — In this case plaintiffs sue the United States for infringement of their U.S. patent No. 3,441,214 relating to a cloud seeding process to produce rain. On March 21,1975 the court issued the following order:
Before coweN, Chief Judge, davis and Nichols, Judges.
“This case comes before the court on a motion for summary judgment, filed December 17, 1974, by the third-party defendant, University of Wyoming. Upon consideration thereof, together with defendant’s response thereto, without oral argument, it appears that defendant expressly concedes that the University of Wyoming has not infringed the patent in the performance of contract No. 14r-06-D6801, and that plaintiffs in effect concede that result by their deliberate failure to oppose the motion. Therefore, in accordance with the order entered herein on January 31,1975, dismissing other third-parties as parties to this case.
*883“it is ordered that the motion for summary judgment filed herein by the third-party defendant, University of Wyoming, be and the same is granted and the said third-party is dismissed as a party to this case.
“it is further ordered that the third-party’s request for an award of costs be and the same is denied.”